          Case 1:19-cv-07479-RA Document 22 Filed 04/23/20 Page 1 of 2
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 4-23-20

 ANNE M. CHINN, individually and on behalf
 of all others similarly situated,

                                Plaintiff,
                                                                    19-CV-7479 (RA)
                          v.
                                                                         ORDER
 2U, INC., CHRISTOPHER J. PAUCEK,
 CATHERINE A. GRAHAM,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

       On August 9, 2019, Plaintiff Anne M. Chinn filed a class action lawsuit on behalf of

purchasers of the common stock of 2U, Inc. between February 25, 2019 and July 30, 2019. On

August 27, 2019, the Court signed a joint stipulation and order providing that this action “shall

be consolidated for hearing” before this Court with the action Harper v. 2U, Inc., et al., 19-CV-

7390-RA, and that lead plaintiff shall serve a consolidated compliant within 60 days of entry of

the Court’s Order appointing lead plaintiff and designating lead counsel. On October 16, 2019,

before the Court held a hearing on appointment of lead plaintiff and designation of lead counsel,

the defendants in Harper v. 2U, Inc., et al. filed a motion to transfer that action to the United

States District Court for the District of Maryland pursuant to 28 U.S.C. § 1404(a). On November

25, 2019, the proposed lead plaintiffs Chicago Teachers and Pirani both filed notices of non-

opposition to Defendants’ motion to transfer. On November 26, 2019, the Court granted the

defendants’ unopposed motion to transfer in Harper v. 2U, Inc., et al.
            Case 1:19-cv-07479-RA Document 22 Filed 04/23/20 Page 2 of 2



        On April 8, 2020, the Court ordered the parties to file letters stating whether they consent

to transferring this action to the United States District Court for the District of Maryland, where

it may be consolidated with Harper v. 2U, Inc., et al., 8:19-cv-03455-TDC. Defendants filed a

letter requesting that the Court transfer this action, and Plaintiff filed a letter of non-opposition to

the transfer. Plaintiff also stated that the presumptive lead plaintiff in Harper has no objection to

the transfer of this action.

        28 U.S.C. § 1404(a) provides: “For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” Transfer to the United States District Court for the District of Maryland is

appropriate here because this action is related to Harper v. 2U, Inc., et al., 8:19-cv-03455-TDC

and because all parties have consented to it. Accordingly, this action is hereby transferred.

        The Clerk of Court is respectfully directed to transfer this action to the District of

Maryland.

SO ORDERED.

 Dated:          April 23, 2020
                 New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge




                                                   2
